Order entered July 3, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00440-CV

           OBSIDIAN SOLUTIONS, LLC F/N/A ARCO IDEAS, LLC, Appellant

                                                V.

                           KBIDC INVESTMENTS, LLC, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-10092

                                            ORDER
       Before the Court is appellant’s July 2, 2019 unopposed second motion for an extension of

time to file a brief. We GRANT the motion and extend the time to August 8, 2019. We caution

appellant that further extension requests will be disfavored.


                                                       /s/      KEN MOLBERG
                                                                JUSTICE